ACCEPTED
                                                                               01-15-00464-cv
                                                                   FIRST COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                        10/21/2015 3:59:41 PM
                                                                        CHRISTOPHER PRINE
                                                                                       CLERK




Christopher A. Prine, Clerk of the Court                     FILED IN
                                                      1st COURT OF APPEALS
First Court of Appeals                                    HOUSTON, TEXAS
                                                      10/21/2015 3:59:41 PM
301 Fannin Street                                     CHRISTOPHER A. PRINE
                                                               Clerk
Houston, Texas 77002-2066
1st. Court of Appeals
01-15-00464-CV




To Honorable Justices of Court I am requesting an extension on filing
my brief. My request are twofold, one I have had a flair up from my
injuries and have been having severe back and leg pain and I had to
obtain funds in order to pay for Documents that will be requested from
Post Judgment Department of the District Court.


                                 Andrew Patterson, Pro Se, /s/
                                 Andrew Patterson, Pro Se
                                 6207 Fondren Road
                                 Houston, Texas 77036
                                 832 276 1712




CC Vaughan E. Waters
vwaters@thorntonfirm.com